Citation Nr: 1144425	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to cardiovascular disability, to include coronary artery disease (CAD) with mitral valve replacement and congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to May 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision in which a special processing unit at the RO in Cleveland, Ohio, denied service connection for right and left knee disabilities, residuals of injury to the feet and toes, and CAD with mitral valve replacement, pacemaker, and congestive heart failure.  The Veteran filed a notice of disagreement (NOD) in July 2004, and the RO issued a statement of the case (SOC) in December 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2005.

In March 2005, the appellant testified during a hearing before RO personnel; a transcript of the hearing is of record.

In July 2009, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In July 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further consideration.

The Board notes that at the time of the Board's July 2009 remand, the issue of entitlement to service connection for residuals of an injury to the feet and toes was on appeal.  This claim, however, was subsequently granted in a rating decision of September 2011.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board's decision addressing the claims for service connection for right and left knee disabilities is set forth below.  The claim for service connection for a cardiovascular disability is addressed in the remand following the order; that matter is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran injured his right knee during service, there was no evidence of a right knee disability for many years after service and the only medical opinion on the question of whether there exists a medical relationship between current right knee disability and the Veteran's military service weighs against the claim. 

3.  Although the Veteran injured his left knee during service, there was no evidence of a left knee disability for many years after service and the only medical opinion on the question of whether there exists a medical relationship between current left knee disability and the Veteran's military service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2011).

2.  The criteria for service connection for left knee disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2002 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2003 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2002 letter.  

Post  rating, January 2010 and June 2011 letters provided the Veteran with general  information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the January 2010 and June 2011 letters, and opportunity for the Veteran to respond, the September 2011 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2005 RO hearing, along with various written statements provided by the Veteran, his friend, and his relatives, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

The Board is satisfied that the RO has substantially complied with its July 2009 remand directives as they pertain to the claims herein decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In this regard, as directed by the Board, the AOJ secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and obtained the requested VA medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran's service treatment records are not currently associated with the Veteran's claims file as they were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In July 2009, the Board requested that the AMC obtain copies of any sick or morning reports pertinent to the Veteran's in-service jeep accident.  The AMC complied with the Board's directives, but despite all efforts, no records could be retrieved.  In June 2010 VA submitted a Personnel Information Exchange System (PIES) request for all available morning and sick reports.  In August 2010, the AMC received one document from the NPRC, but it did not reference a jeep accident.  In September 2010, the AMC sent a request for documentation of the accident to the U.S. Army Crime Records Center.  A negative reply was received in November 2010.  Prior to these efforts, the RO also corresponded with various entities in an effort to obtain the missing records through the PIES system in June 2002, October 2002, March 2003, April 2003, and June 2003.  Under these circumstances, the Board finds that extensive efforts have been made to obtain the records, but that further attempts in this regard would be futile.  In compliance with applicable regulation, the RO additionally sent the Veteran a letter in December 2010 apprising him  that the records were not obtained, of the efforts taken to obtain them, and of what action would be taken from that point.  38 C.F.R. 3.159 (2011).  Under these circumstances, the Board finds that the RO has fulfilled its duty to assist the Veteran, to the extent possible, and that no further action in this regard is required.  [Parenthetically, the Board also points out that with regard to the claims herein adjudicated, the absence of service treatment records does not prejudice the Veteran because, as explained below, the Board accepts that in-service injury occurred, as alleged.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of either matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) . 

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c) . 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for right and left knee disabilities must be denied. 

The Board notes that the Veteran's service treatment and personnel records are not available for review, and were destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims for service connection for right and left knee disabilities has been undertaken with these heightened duties in mind.

Here, there is other evidence indicating the Veteran injured his knees during service.  He contends that he was injured in a jeep accident while on active duty in the summer of 1955 during a maneuver called Operation Sagebrush.  He contends that following the accident, he was treated with painkillers and did not return to duty for ten days.  He testified that he has had periodic knee problems since the accident.

Also, the Veteran has submitted lay statements from several individuals to support his contention that he injured his knees during service.  In a June 2005,  statement the Veteran's sister stated that the Veteran suffered from knee problems after his discharge from the military.  In a March 2005 statement of the Veteran's cousin, the cousin indicated that the Veteran suffered from "many injuries" in service, and that he was thereafter treated for these injuries by her father, a physician.  In a November 2003 statement of the Veteran's mother, she stated that the Veteran suffered from "bad knees" after his discharge from the Army.  In a buddy statement of E.F., received in June 2003, E.F. recalled the Veteran telling him of the jeep accident in 1955 in which he injured his knees.

Moreover, in a September 2011 rating decision, service connection was granted for residuals of injuries to the bilateral feet and toes.  The Board notes that the in-service event upon which service connection for these disabilities was predicated is the same in-service jeep accident pertinent to the claim at bar.  For all of these reasons, for purposes of this appeal, the Board accepts that the Veteran injured his knees in service, as alleged.  

However, post service, the first documented medical evidence of a bilateral knee disability was on VA examination in June 2002.  The VA examiner noted the Veteran's in-service jeep accident and noted that no fractures were found.  It was reported that ten years prior, the Veteran began developing intermittent pain in both knees with swelling.  On examination, the examiner noted no effusion, tenderness, crepitus or instability of the knees.  There was pain on motion bilaterally with limited motion.  The Veteran was diagnosed with degenerative joint disease of both knees.  The examiner did not offer any opinion as to a medical nexus between the Veteran's current knee disabilities and service.

On VA examination in December 2010, the Veteran described the in-service jeep accident and stated that his knees were injured when the jeep was flipped over and that he was seen by a medic.  He reported that there was no hospitalization, no fractures, surgeries, or treatment.  He reported that over the past 20 years he has experienced knee pain.  On examination, the Veteran was found to have slight arthritic changes, limited motion, and pain.  The examiner diagnosed him with degenerative joint disease of the bilateral knees, and opined that the current disabilities are less likely than not due to military service.

During the December 2010 VA examination and in written statements, the Veteran has reported that his knees have never stopped hurting from the time of his in-service injury.  As regards the Veteran's assertions of a continuity of bilateral knee symptomatology since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals. See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370   (2002). 

Here, however, the Veteran's assertions that he has had continuous bilateral knee pain since service-made in connection with a claim for monetary benefits-are  contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced bilateral knee pain since service, the Board points out that, as reflected in various post service medical records (in particular, VA treatment records ranging from 1999 to 2011), the Veteran denied any residual problems associated with his in-service bilateral knee injuries.  

Further, the Board emphasizes the multi-year gap between discharge from active duty service and the initial medical documentation of the Veteran's bilateral knee disorders.  The Veteran was discharged in 1956, and the earliest medical evidence of record is dated in 1999, more than 40 years after service. Such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease (see 38 C.F.R. §§ 3.307 , 3.309).  The Board also notes that, here, the length of time between the in-service injuries and the medical documentation of right or left knee disability is a factor that that tends to weigh against the claims for service connection,   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

Moreover, the only medical opinion to address the etiology of the current bilateral knee disabilities-that of the December 2010 VA examiner-is adverse to the claims.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  An adequate rationale was offered.  In explanation for the conclusion reached, the examiner stated, "he might have had some contusion or a sprain/strain to the knees from the jeep accident, but he was not hospitalized and there was no treatment for his knees.  In order for that injury in the service to have cause[d] degenerative joint disease all these years later, it would have had to have been a severe traumatic injury to damage the joint surface, which was not the case because once again I see no history of any fractures or hospitalization for his knee pain."

While the Veteran's service treatment records are not of record, the December 2010 VA examiner nonetheless conceded the jeep accident as alleged, but opined that a relationship between that accident and the present disabilities is not likely.  The examiner's opinion rests on the fact that the in-service injuries were simply not severe enough to cause the current condition. Significantly, the Veteran has specifically contended that he was never hospitalized for his in-service knee injuries and did not sustain fractures.  In March 2005 he testified under oath before the RO that he was never hospitalized for his injuries.  In a June 2010 VA Form 21-4138 in which the Veteran described his jeep accident, he specifically stated, "there was [sic] no hospitals [i]nvolved."  Given this, the Board finds that the December 2010 VA examiner's opinion, having taken into account the in-service accident and symptomatology as alleged, is fully adequate, and is considered probative evidence on the medical etiology question .  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). 

Thus, the only competent, probative medical opinion on the question of medical etiology weighs against the claims, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between either current knee disability and service. 

Furthermore, to whatever extent assertions of the Veteran and/or his representative attempt to establish that there exists a medical nexus between the Veteran's current right and/or left knee disability(ies) and the Veteran's service on the basis of lay assertions, alone, such attempt must fail.  The matter of medical etiology of the disabilities under consideration is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that service connection for right and left knee disabilities must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The Veteran seeks service connection for a cardiovascular disability, to include coronary artery disease (CAD) with mitral valve replacement and congestive heart failure.  A current diagnosis has been established.  For example, on VA examination in December 2010 and in a September 2011 addendum opinion, the Veteran was diagnosed with coronary artery disease status post double bypass surgery and mitral valve replacement, and chronic congestive heart failure.  As indicated, the disability, the Veteran's service treatment and personnel records are not available for review, and were destroyed in an accidental fire at the National Personnel Records Center in 1973.  

The Veteran and his mother have both stated that the Veteran had a heart murmur that preexisted service.  At the March 2005 RO hearing, the Veteran testified that military personnel were aware that he had a heart murmur at his pre-induction physical examination and that he was accepted into service despite this disability.  He said that he did not have any treatment for this disability during service, but that he was later treated by his uncle who told him that it had gotten worse.  According to the Veteran, his uncle was a physician and is now deceased.

A VA treatment record dated in August 2003, notes that the Veteran had a bicuspid aortic valve, which the examiner stated is a disability of congenital origin.  In the September 2011 VA examination addendum report, the VA examiner noted that the Veteran has had a valve replacement due to a severely calcified bicuspid valve.  That examiner similarly stated that a bicuspid valve is a hereditary condition which is often asymptomatic in youth, but symptomatic later in life.  The Board notes that the September 2011 examiner did not consider the lay evidence of record.  The examiner also made inconsistent findings regarding the preexisting nature of the Veteran's heart disabilities and did not specifically address whether the hereditary bicuspid valve was aggravated by service.

The Board points out that congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Here, however, there is no medical opinion addressing whether any current cardiovascular disability is medically related to service-to include as the result of aggravation of a congential abnormality by in-sevice injury or disease-as suggested by the Veteran's own statements, the June 2003 buddy statement from E.F. indicating that the Veteran underwent treatment for his heart in service, and the March 2005 and November 2003 statements by the Veteran's mother and cousin, respectively. 

Under these circumstances, the Board finds that an additional VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by full-stated rationale-is needed to resolve this claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Hence, the RO should arrange for the Veteran to undergo cardiovascular examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a cardiovascular disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examinations, the RO should obtain and associate with the claims file all outstanding, pertinent records.

he record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Philadelphia and the VA Community Based Outpatient Clinic (CBOC) in Ft. Dix.  While the claims file currently includes treatment records dated to June 2011, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Philadelphia VAMC and the CBOC in Ft. Dix any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Philadelphia VAMC and the Ft. Dix CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since June 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA cardiovasvcular examination, by an appropriate specialist at a VA medical facility. 

 The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and the lay assertions of record.  All indicated tests and studies should be accomplished (with the results furnished to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

The physician should clearly all identify all current cardiovascular disability(ies), to include CAD with mitral valve replacement, and congestive heart failure. Then, with respect to each such diagnosed disability, the physician should render an opinion, based on full consideration of the record, and consistent with sound medical judgment, as to whether it is at least as likely as not  (i.e., there is a 50 percent or greater probability) that the disability is medically-related to service-to include as the result of in-service aggravation (permanent worsening) of the Veteran's congenital bicuspid valve by in-service injury or disease.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record-to include statements from the Veteran, his mother, his cousin, and his former service comrade E.F.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a cardiovascular disability in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


